Case 2:19-cv-02705-JTF-tmp Document 1-1 Filed 10/16/19 Pagelof3 PagelID7
EEOC F ° orm 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Brenda K. Leavy From: Little Rock Area Office
SPS ver vtew Radar WR RANI ousiana.
Memphis, TN 38141 Suite 200

Little Rock, AR 72201

 

[ On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC > Charge No. EEOC Representative Telephone No.
Rodney E. Phillips,
49D- 2DAPNNIK7 investigator (501) 324-6473

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
[| The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

[ | Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
[ The Respondent employs less than the required number of emp/oyees or is not otherwise covered by the statutes.

[ Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge
[x] The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the

information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

[ | The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

1 | Other (briefly state)

- ATIVE OF Sul NG TS -
(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discirimination in Employment Act: This will be the only notice ot dismissal and of your rignt to sue indi we wih sere yuu.
You 1 nay file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawst Jit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time fimit for filing suit based on a claim under state law may be different. }

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
dliegcad EPA underpayment. “Tits Treems ‘ret wactnpery tae for wey NiMaNOnS that. ovuurrerk mare than. 2 vears (3 vears)

befo:re you file suit may not be collectible.

Ap] bee Byron gut St ate

Encicasures(s) William A. Cash, Jr., (Date Mailed)

Area Office Director

ce: Amanda Garland

Lisa Lewis

Adtonivey’ Attorney

FEDEX CORP. THE CRONE LAW FIRM
942 S. Shady Grove rd 88 Union Ave.

Memphis, TN 38120 Memphis, TN 38103
Case 2:19-cv-02705-JTF-tmp Document 1-1 Filed 10/16/19 Page 2of3 PagelD8

U.S. Equal Employment Opportunity Commission
Memphis District Office 1407 Union Avenue

Suite 900
Memphis, TN,38104
(901) 544-0119
TTY (800) 669-6820
Fax: (901) 544-0111

 

CONFIDENTIALITY AGREEMENT

EEOC NUMBER: 490-2019-00267
1. lagree to participate voluntarily in mediation in an effort to resolve the charge(s) filed with the EEOC.

2. 1 agree that all matters discussed during the mediation are confidential, unless otherwise discoverable, and
cannot be used as evidence in any subsequent administrative or judicial proceeding. Confidentiality, however,
will not extend to threats of imminent physical harm or incidents of actual violence that occur during the
mediation.

3. Any communications between the ADR Coordinator and the mediator(s) and/or the parties are considered
dispute resolution communications with a neutral and will be kept confidential.

4. | agree not to subpoena the mediator(s) or compel the mediator(s) to produce any documents provided by a
party in any pending or future administrative or judicial proceeding. The mediator(s) will not voluntarily testify
on behalf of a party in any pending or future administrative or judicial proceeding. The parties further agree that
the mediator(s) will be held harmless for any claim arising from the mediation process.

5, Mediation sessions will not be tape-recorded or transcribed by the EEOC, the mediator or any of the
participants, All information including all notes, records, or documents generated during the course of the
mediation shal] be destroyed at the conclusion of the session. Parties or their representatives are not prohibited
from retaining their own notes. However, EFOC will not maintain any such notes or records as part of ts record
keeping procedures.

6, Ifa settlement is reached by all the parties, the agreement shall be reduced to writing and when signed shall be
binding upon all parties to the agreement. If the charge(s) is not resolved through mediation, it is understood by
the parties that the charge(s) will be transferred to the investigative unit for further processing.

Signed digitally by Brenda Leavy 02-20-2019 10:55 AM EST

 

Charging Party Date
Ms. Brenda K Leavy
Case 2:19-cv-02705-JTF-tmp Document 1-1 Filed 10/16/19 Page 3of3 PageID9

GEOC F ‘orm 5 (11409)

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act [ ] FEPA
Statement and other information before completing this form.
| peal REQ AD ALIA NRA,
Tennessee Human Rights Commission and EEOC

 

State or focal Agency, if any

 

 

eee
SST

Name (indicate Mr, Ms., Mrs)
Ms. Brenda K. Leavy

1 Street. Addons.
50316 Overview Ridge Cove, Memphis, TN 38141

 

Name 2d is the Employer, Labor Organization, Employment Agency. Apprenticeship Committee, or State or Local Government Agency That | Believe
Diser, minnie Against Me or Others. ii mare dha deo, dist snr PARTICULARS below }

Home Phone {inci Area Code}
(901) 791-2078

Date of Birth
1963

City, State and ZIP Code.

 

 

 

Name No Employees, Members Phone No. (include Area Code)
FEC 3EX CORPORATION 500 or More (901) 818-7510
Street. Address City. State and ZIP Code

 

 

 

90 FedEx Parkway, First Floor Vertical, Collierville, TN 38017

 

No Employees, Mambers

 

Phone No. (include Area Code)

 

 

| Street . Address

City, State and ZIP Code

 

 

 

DISCRIMINATION BASED ON (Check appropriate box(es).)

{| sex

AGE

 

ff RELIGION ff] NATIONAL ORIGIN
DISABILITY GENETIC INFORMATION

[] RETALIATION

[1 otner ispecity

DATE(S) DISCRIMINATION TOOK PLACE

Earllest Latest
10-05-2018 10-05-2018
| [| CONTINUING ACTION

 

THE F °ARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):

 

J pias birad on June 15, 3992 and my position at separation was Executhe Administrative Assistant,

My position was eliminated on October 5, 2018 due to alleged staff effectiveness. No other Executive
Sesnisfanta. in. the dant.. war sdestel fry. inh diminatinn.. |. was tha nly Bark. Exavdha
Aciiministrative Assistant. | was also the only employee with a known disability. The Vice President,
Kzxren Galambos made bias disability comments after my disability diagnosis.

I E.2elieve that | have been discriminated against because of my race, Black, in violation of Title VIl of
th e Civil Rights Act of 1964, as amended; my disability in violation of the Americans with Disabilities
| Act Amandmants Act: and. my agp (845) in. winlatinn. of the Aga Diseximinatian. in. Emniaymeant. Act.

 

 

| war xt this charge filed with both the EEOC E J thé State‘oc local Agency, i any. |
wilta dvise the agencies if | change OBERT pho ayers: and | will
coop erate fully with them in th’ pfe ery eoper aii ar

 

NOTARY — When necessary for State and Local Agency Requirements

 
     
     

 

 

 

  
  
 

Proce adures.
| dec clare under penaity o

  

 

| (sewar or afte that? have read dre above ofange arn’ drat it is due to
the best of my knowledge, information and belief.

pez
<

iG’
«

      

    

SIGNATURE OF COMPLAINANT

 

 

 

XI

 

aN SUBSCRIBED AND S ME TE
__| Feb 15, 2019 \ (month, day, year)
Date A Qu eel Fob 15, 2308-6 oF
aw

 

 

Sr

a2)
/
